DETAILED ACTION
Remarks and amendments submitted by the Applicant up to and including October 27, 2020, for the above-identified application, are herein being considered and examined by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
No claim for foreign or domestic priority has been made to date.
Information Disclosure Statement
No information disclosure statements (IDSs) have been filed to date.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because regarding “Secondary Sources 130” in FIG. 1 and specification page 7, line 2, the reference numeral “130” was previously used in connection with “Zone 130”.  The FIGS. And specification should be amended to provide differentiated reference numerals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 Page 9, line 8, change “configured to the manage” to “configured to manage”. 
Appropriate correction is required.
Abstract
No issues have been noted with respect to the Abstract.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1, last two lines, “an least one permanent device” should be changed to “at least one permanent device“ for improved English.
Claim 11, last two lines, “an least one permanent device” should be changed to “at least one permanent device“ for improved English.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-8, 10-12, 14-18 and 20: rejected under 35 U.S.C. 103 as being unpatentable over Akdeniz et al. (US20200252838A1), hereinafter, “Akdeniz”, in view of Karampatsis et al. (US20220345887A1), hereinafter “Karampatsis”.
Per claim 1, Akdeniz discloses:
A method, comprising:
deploying an application (Akdeniz para. [0082], “…Besides cellular applications, specific applications for vertical markets may be addressed, such as …medical, health, surgery, automotive, low-latency, drones, and the like …”; Akdeniz para. [0099], “…The application server 130 can also be configured to support one or more communication services (e.g., Voice-over-Internet Protocol (VoIP) sessions, PTT sessions, group communication sessions, social networking services, etc.) for the UEs 101 and 102 via the CN 120. …”) in a zone that includes a wireless network (Akdeniz para. [0089], “…The RAN 110 can include one or more access nodes that enable the connections 103 and 104 …and can comprise ground stations (e.g., terrestrial access points) or satellite stations providing coverage within a geographic area (e.g., a cell)…”; RAN is an acronym for radio access network), wherein the zone includes permanent devices (Akdeniz para. [0089], “…can comprise ground stations (e.g., terrestrial access points) …providing coverage within a geographic area (e.g., a cell)…”; Akdeniz para. [0083], “…UEs 101 and 102 are illustrated as smartphones (e.g., handheld touchscreen mobile computing devices connectable to one or more cellular networks), but may also comprise any mobile or non-mobile computing device, such as Personal Data Assistants (PDAs), pagers, laptop computers, desktop computers, wireless handsets, drones, or any other computing device including a wired and/or wireless communications interface. …”);
determining, by a supervisor operating in the zone (Akdeniz para. [0243], “…base station 2902…”), that a transient device is about to or has entered the zone (Akdeniz para. [0243], “…When the mobile wireless device 2910 enters the cell 2904, the base station 2902 can detect the presence of the mobile device 2910 …”); 

accessing the transient device to download data from the transient device to an least one permanent device (Akdeniz para. [0163], “…the UE 702 can communicate a measurement report (not illustrated in FIG. 7) to the source gNB 704. In some aspects, the measurement report can include one or more measurements for beamforming such as a cell beamforming measurement and/or one or more individual beam measurements based on an SS burst set received at the UE 702. The measurement report can further include radio resource management information.…”; the “measurements for beamforming”, “individual beam measurements” and “radio resource management information” are each interpreted as “data” downloaded from the transient device (i.e., UE) to the permanent device (i.e., gNB)) or to upload second data to the transient device (Akdeniz para. [0248], “…Referring to FIG. 31, there is illustrated a wireless architecture 3100 including a stationary wireless device 3106, a swarm 3108 of mobile wireless devices 3103a-3103j (collectively, 3103x), and a single mobile wireless device 3112 within a cell 3104 of a base station 3102. …”; Akdeniz para. [0251], “…In response to the spectrum information request 3117, the base station 3102 can communicate the frequency map 3114 to one or more devices within the swarm 3108 (e.g., the drone leader 3103a). Based on information within the frequency map 3114 (e.g., available spectrum within the wireless architecture 3100), the drone leader 3103a can select spectrum for use by one or more devices within the swarm 3108…”; the “frequency map” is interpreted as “data” uploaded from the permanent device (i.e., base station) to the transient device (i.e., drone leader)).
However, Akdeniz does not explicitly disclose, but Karampatsis teaches: determining a policy associated with the transient device (Regarding “transient device”, Karampatsis para. [0003], “…User Entity/Equipment (Mobile Terminal) (“UE”) …”; Karampatsis para. [0109], “…FIG. 5 depicts one embodiment of a user equipment apparatus 500 that may be used for accessing a mobile communication network using a User Identifier… The user equipment apparatus 500 may be one embodiment of the remote unit 105…”; Karampatsis para. [0045], “…the remote units 105 may include computing devices, such as desktop computers, laptop computers, personal digital assistants (“PDAs”), tablet computers, smart phones …”; Regarding “determining a policy associated with”, of relevance is (Karampatsis para. [0003]) a “…Policy Control Function (“PCF”)…”; Karampatsis para. [0106]-[0108], “…Continuing at FIG. 4C, at Step 9a the SMF 410 selects a PCF 420 and sends an SM Policy Control Create Request message including in the request the User Profile identifier of the User Profile associated to the user identifier (see signaling 463). At Step 9b, the PCF 420 retrieves from the UDR (e.g., UDR 213) the user specific PDU session policy control data according to User Profile Identifier and derives policy rules (see block 465). One example of policy control data retrieved by the PCF 420 is the PDU Session Policy Control data subset 315 … [0107] At Step 9c, the PCF 420 provides the Policy rules to the SMF 410 using a SM Policy Control Create response message (see signaling 467). Note that the Policy rules may include at least one user-specific policy rule derived from the retrieved PDU session policy control data. At Step 10, the SMF 410 selects UPF(s) and establish an N4 Session (see block 469).  [0108] At Steps 11-12, the SMF 410 sends a PDU session establishment accept message towards the UE 205 (see signaling 471 and 473). Having delivered the PDU session establishment accept message to the UE 205, at Step 13a the AMF 405 sends an Update SM Context request to the SMF 410 (see signaling 475) and at Step 13b the SMF 410 modifies the N4 Session(s) (see block 477). The UE 205 performs Step 14 if Case C 437 applies. Here, the Gateway UE 205 assigns a local IP address to the UE behind the gateway and routes the PDU session traffic via the local IP address (see block 479). …”) and enabling the permanent devices to access the transient device in accordance with the policy (Karampatsis para. [0047], “…remote units 105 communicate with an application server 151 via a network connection with the mobile core network 140. For example, an application in a remote unit 105 (e.g., web browser, media client, telephone/VoIP application) may trigger the remote unit 105 to establish a PDU session (or other data connection)…”; Karampatsis para. [0126], “…FIG. 6 depicts one embodiment of a network equipment apparatus 600 that may be used for accessing a mobile communication network using a User Identifier…”; Karampatsis para. [0170], “…FIG. 11 depicts a method 1100 for accessing a mobile communication network using a User Identifier, according to embodiments of the disclosure. In some embodiments, the method 1100 is performed by a network apparatus, such as …network equipment apparatus 600. …”; Karampatsis para. [0171]-[0173], “…[0171] The method 1100 begins and receives 1105 from a first network function (e.g., a SMF) a first request to establish a policy association, the first request being sent in response to a request to establish a data connection for a first user and in response to successful authentication of the first user. Here, the first request includes a first identifier.  [0172] The method 1100 includes sending 1110 to a second network function (e.g., a UDR) a second request to retrieve from the second network function user profile information identified by the first identifier (e.g., a user profile identifier). Here, the second request includes the first identifier and the user profile information contains user-specific Policy information.  [0173] The method 1100 includes determining 1115 a set of one or more policy rules derived from user-specific Policy information retrieved by the second network function. The method 1100 includes sending 1120 the set of policy rules to the first network function, wherein the set of policy rules directs communications of the requested data connection.…”; the determined “set of policy rules” directing communications of the data connection, is being interpreted as the claimed “enabling the permanent devices to access the transient device in accordance with the policy”).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Akdeniz’s “policy control function (PCF)” to determine “a policy associated with the transient device”, as taught by Karampatsis, because both disclosures pertain to 5G networks (Akdeniz para. [0002] and [0113]; Karampatsis para. [0044], “…the wireless communication system 100 is compliant with the 5G system…”).
Motivation to modify or combine would have been a commercial interest to comply with 5G standards and architecture, to remain competitive in the marketplace.

Per claim 11, such medium/program claim 11 has features/limitations corresponding to the features/limitations of method claim 1, and is therefore rejected with the same rationale and motivation set forth above for method claim 1.

Per claim 2, the Akdeniz/Karampatsis combination discloses the method of claim 1 as set forth above.  Akdeniz further discloses: predicting that the transient device is about to enter the zone using secondary sources including one or more of GPS data, calendar data, map data (Akdeniz para. [0260], “…In certain aspects, a UE …can use the map information to trigger a handover. Location information may also be combined with measurement reports and past map information to trigger a handover. The UE may trigger a handover based on a planned trajectory.  …”), or based on machine learning, wherein the machine learning is trained using historical telemetry data associated with the transient asset including zone entry times, zone exit times and zone duration times.

Per claim 12, the rejection of claim 11 is incorporated.  In addition, medium/program claim 12 recites features/limitations corresponding to the ones of method claim 2.  Therefore claim 12 is rejected with the same rationale and motivation set forth above for method claim 2.

Per claim 4, the Akdeniz/Karampatsis combination discloses the method of claim 1 as set forth above.  Akdeniz further discloses: accessing the transient device as a local extension of permanent devices in the zone.  That is, Akdeniz’s FIG. 39 shows outer moving drones/cells 3902-3906 and backhaul moving drones/cells 3908-3910 positioning themselves and collecting data while serving as local extensions of a network access node 3912 and a central trajectory controller, e.g., Akdeniz para. [0280}, “…Central trajectory controller 3914 may be configured to determine trajectories (e.g., fixed position or dynamic movement path) for outer moving cells 3902-3906 and backhaul moving cells 3908 and 3910. Outer moving cells 3902-3906 and backhaul moving cells 3908 and 3910 may cooperate in this trajectory determination to locally optimize their trajectories …”; The drones 3902-3910 are being interpreted as “transient devices”; The network access node 3912 and central trajectory controller 3924 are being interpreted as a “permanent devices” in the zone, utilizing the drones 3902-3910 as local extensions to perform tasks (Akdeniz para. [0274]: performing sensing of local sensors; providing fronthaul access to remote terminals; (Akdeniz para. [0276], providing backhaul of uplink data back to the network).

Per claim 14, the rejection of claim 11 is incorporated.  In addition, medium/program claim 14 recites features/limitations corresponding to the ones of method claim 4.  Therefore claim 14 is rejected with the same rationale and motivation set forth above for method claim 4.

Per claim 5, the Akdeniz/Karampatsis combination discloses the method of claim 1 as set forth above.  Akdeniz further discloses: registering the transient device in a register maintained by the supervisor (Akdeniz discloses “swarms” of drones (Akdeniz FIGS. 9-11, 13, 17-19, 31, 39, 57-61) which may be formed and travel from cell-to-cell to perform differing functions; Akdeniz para [0211], “…as UEs of the swarm 1701 interact with the base station 1707 of the first cell 1703, the base station 1707 can allocate a register and can store information about the swarm 1701 within the register, including but not limited to, a swarm ID, IDs of one or more UE members of the swarm, one or more member UE location information, or combinations thereof …”) and marking the transient device as available when the transient device is in the zone (Akdeniz para. [0385], “…upon a triggering event (e.g., threshold event), any one of the MCUs may be added or removed from an established swarm…”).

Per claim 15, the rejection of claim 11 is incorporated.  In addition, medium/program claim 15 recites features/limitations corresponding to the ones of method claim 5.  Therefore claim 15 is rejected with the same rationale and motivation set forth above for method claim 5.

Per claim 6, the Akdeniz/Karampatsis combination discloses the method of claim 1 as set forth above.  Akdeniz further discloses: establishing secondary streams in the zone for assets associated with the transient device (Akdeniz para. [0404], “…FIG. 66 illustrates network slices according to aspects. By way of example, according to some aspects, a frequency pool from which component carriers (CCs) or other types of allocation can be allocated for carrying traffic of different traffic types, can be employed. The network may have different slices to address different types of traffic. For example, in certain aspects, network slice 1 of FIG. 66 (element 6602) may be dedicated to wireless broadband, network slice 2 (element 6604) may be dedicated to real time traffic types (e.g., industrial control), network slice 3 (element 6606) may be dedicated to IoT sensors (e.g., Massive IoT), and network slice 4 (element 6608) may be 1to dedicated to mobile edge cloud (e.g., caching)…”).

Per claim 16, the rejection of claim 11 is incorporated.  In addition, medium/program claim 16 recites features/limitations corresponding to the ones of method claim 6.  Therefore claim 16 is rejected with the same rationale and motivation set forth above for method claim 6.

Per claim 7, the Akdeniz/Karampatsis combination discloses the method of claim 1 as set forth above.  Akdeniz further discloses: running a proxy service at each of the permanent devices (Akdeniz para. [0181], “…Leading edge devices 903j generally first measure signal changes associated with a cell boundary and whether the boundary is associated with the first cell 901 serving the swarm 910 or the second cell 902, into which the swarm 910 is moving.  In certain aspects, example devices, or UEs, positioned on a leading edge of the swarm 910 can communication cell measurements associated with a cell boundary to the rest of the swarm 910 (e.g., an inner device 903g). In certain aspects, cell measurements can be communicated to the rest of the swarm 910 via the cell infrastructure, such as a cell controller or first base station 904 …”; the “base station” is being interpreted as serving as the leading UE’s proxy, to communicate the measurements to the other swarm members; further, it is being interpreted that any base station is capable of serving as such a proxy and would be called to do so in the instance if the leading UE and swarm is at that base station’s position).

Per claim 17, the rejection of claim 11 is incorporated.  In addition, medium/program claim 17 recites features/limitations corresponding to the ones of method claim 7.  Therefore claim 17 is rejected with the same rationale and motivation set forth above for method claim 7.

Per claim 8, the Akdeniz/Karampatsis combination discloses the method of claim 1 as set forth above.  Akdeniz further discloses: wherein the network is a THz enabled network (Akdeniz, para. [0080], “…Any of the radio links described herein may operate according to any one or more of the following exemplary radio communication technologies and/or standards including but not limited to: … technologies operating above 300 GHz and THz bands …”.

Per claim 10, the Akdeniz/Karampatsis combination discloses the method of claim 1 as set forth above.  Akdeniz further discloses: performing one or more of a prediction service (Akdeniz, para.  [0261], “…At 3405, the map information can be used to generate a probabilistic map of location versus cell beam association. In some aspects, a central network controller 120 can generate the mapping information. …”), a history service, a deployment service (Akdeniz, para.  [0243], “…When the mobile wireless device 2910 enters the cell 2904, the base station 2902 can detect the presence of the mobile device 2910, and can allocate spectrum resources for the device 2910…”), a transient device service (Akdeniz, para.  [0028] and [0030], teach a service of “…handing over a swarm of mobile devices from a first cell to a second cell …”), and a permanent device service.

Per claim 20, the rejection of claim 11 is incorporated.  In addition, medium/program claim 20 recites features/limitations corresponding to the ones of method claim 10.  Therefore claim 20 is rejected with the same rationale and motivation set forth above for method claim 10.

Per claim 18, the Akdeniz/Karampatsis combination discloses the non-transitory storage medium of claim 11 as set forth above.  Akdeniz further discloses: transporting data from the zone to another zone by the transient device (Akdeniz para. [0172], “…the source gNB 804 can trigger the Uu handover and can send a handover command message to the UE 802. The handover command message carries the information used to access the target cell, which according to some aspects includes at least the target cell ID, the new C-RNTI, the target gNB security algorithm identifiers for the selected security algorithms, and can include a set of dedicated RACH resources, the association between…”; the “information” such as the “target cell ID”, “new C-RNTI”, “secret algorithm identifiers”, is being interpreted as “data” which the transient device transports from one “zone to another zone” as it is handed-over to the target cell).

Claim(s) 3 and 13: rejected under 35 U.S.C. 103 as being unpatentable over Akdeniz et al. (US20200252838A1), hereinafter, “Akdeniz”, in view of Karampatsis et al. (US20220345887A1), hereinafter “Karampatsis”, further in view of DeTorbal (EP1401229A1), hereinafter, “DeTorbal”.
 Per claim 3, the Akdeniz/Karampatsis combination discloses the method of claim 1 as set forth above.  DeTorbal (also in the zone entering/exiting art) further discloses: preparing for the transient asset by scaling up computing resources.  As DeTorbal para. [0023], teaches “…target radio base station B can reserve or otherwise make ready whatever data processing and radio resources are needed to effect the group handover and thereby minimize the chances of a dropped connection…”), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Akdeniz/Karampatsis’s combination widget  to  provide whatever data processing resources were needed, as taught by DeTorbal.  Motivation for modifying would have been “…to minimize the chances of a dropped connection” (DeTorbal para. [0023}).  NOTE: Concerning DeTorbal pertaining to a situation of cell phones entering a zone via a high-speed train, Akdeniz acknowledges that train/zone situations are pertinent for consideration, i.e., Akdeniz para. [0178], “…situations in which a significant number of UEs simultaneously cross from a first cell to a second cell have also developed. For example, cars on a busy highway (with the end-user's mobiles and/or the car's own mobiles), people in a train, …”.

Per claim 13, the rejection of claim 11 is incorporated.  In addition, medium/program claim 13 recites features/limitations corresponding to the ones of method claim 3.  Therefore claim 13 is rejected with the same rationale and motivation set forth above for method claim 3.

Claim(s) 9 and 19: rejected under 35 U.S.C. 103 as being unpatentable over Akdeniz et al. (US20200252838A1), hereinafter, “Akdeniz”, in view of Karampatsis et al. (US20220345887A1), hereinafter “Karampatsis”, further in view of Degaonkar (US20200334125A1), hereinafter, “Degaonkar”.

Per claim 9, the Akdeniz/Karampatsis combination discloses the method of claim 1 as set forth above.  Degaonkar (in the relevant managing data art) further discloses: “deduplicating data in a zone” (e.g., vehicle, network).  Degaonkar further mentions that its teachings are also applicable to cellular networks and telecommunication networks.  More particularly, Degaonkar teaches (Degaonkar para. [0172]) “…Deduplication or single-instance storage is useful to reduce the amount of non-primary data…”, and further teaches (Degaonkar para. [0075] and [0328]) applicability to many different types of networks.  An Akdeniz/Karampatsis/Degaonkar combination does not explicitly teach deduplicating data “…after transfer to/from the transient device is completed”. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to deduplicate data after transfer to/from a transient device, since Applicant has not disclosed that such timing provides any new or unexpected results, solves any stated problem, or is used for any particular purpose, and it appears that the device would perform equally as well with other designs (e.g., deduplicating periodically).  Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Akdeniz/Karampatsis’s combination to deduplicate data stored in the zone (as taught by Degaonkar) after transfer to/from the transient device is completed.  Motivation for modifying would have been (Degaonkar para. [0172]) “…to reduce the amount of non-primary data…”

Per claim 19, the rejection of claim 11 is incorporated.  In addition, medium/program claim 19 recites features/limitations corresponding to the ones of method claim 9.  Therefore claim 19 is rejected with the same rationale and motivation set forth above for method claim 9.

Claim(s) 1 and 11: alternatively rejected under 35 U.S.C. 103 as being unpatentable over Akdeniz et al. (US20200252838A1), hereinafter, “Akdeniz”, in view of Lotter et al. (US20160242143A1), hereinafter “Lotter”.
Per claim 1, Akdeniz discloses:
A method, comprising:
deploying an application (Akdeniz para. [0082], “…Besides cellular applications, specific applications for vertical markets may be addressed, such as …medical, health, surgery, automotive, low-latency, drones, and the like …”; Akdeniz para. [0099], “…The application server 130 can also be configured to support one or more communication services (e.g., Voice-over-Internet Protocol (VoIP) sessions, PTT sessions, group communication sessions, social networking services, etc.) for the UEs 101 and 102 via the CN 120. …”) in a zone that includes a wireless network (Akdeniz para. [0089], “…The RAN 110 can include one or more access nodes that enable the connections 103 and 104 …and can comprise ground stations (e.g., terrestrial access points) or satellite stations providing coverage within a geographic area (e.g., a cell)…”; RAN is an acronym for radio access network), wherein the zone includes permanent devices (Akdeniz para. [0089], “…can comprise ground stations (e.g., terrestrial access points) …providing coverage within a geographic area (e.g., a cell)…”; Akdeniz para. [0083], “…UEs 101 and 102 are illustrated as smartphones (e.g., handheld touchscreen mobile computing devices connectable to one or more cellular networks), but may also comprise any mobile or non-mobile computing device, such as Personal Data Assistants (PDAs), pagers, laptop computers, desktop computers, wireless handsets, drones, or any other computing device including a wired and/or wireless communications interface. …”);
determining, by a supervisor operating in the zone (Akdeniz para. [0243], “…base station 2902…”), that a transient device is about to or has entered the zone (Akdeniz para. [0243], “…When the mobile wireless device 2910 enters the cell 2904, the base station 2902 can detect the presence of the mobile device 2910 …”);

accessing the transient device to download data from the transient device to an least one permanent device (Akdeniz para. [0163], “…the UE 702 can communicate a measurement report (not illustrated in FIG. 7) to the source gNB 704. In some aspects, the measurement report can include one or more measurements for beamforming such as a cell beamforming measurement and/or one or more individual beam measurements based on an SS burst set received at the UE 702. The measurement report can further include radio resource management information.…”; the “measurements for beamforming”, “individual beam measurements” and “radio resource management information” are each interpreted as “data” downloaded from the transient device (i.e., UE) to the permanent device (i.e., gNB)) or to upload second data to the transient device (Akdeniz para. [0248], “…Referring to FIG. 31, there is illustrated a wireless architecture 3100 including a stationary wireless device 3106, a swarm 3108 of mobile wireless devices 3103a-3103j (collectively, 3103x), and a single mobile wireless device 3112 within a cell 3104 of a base station 3102. …”; Akdeniz para. [0251], “…In response to the spectrum information request 3117, the base station 3102 can communicate the frequency map 3114 to one or more devices within the swarm 3108 (e.g., the drone leader 3103a). Based on information within the frequency map 3114 (e.g., available spectrum within the wireless architecture 3100), the drone leader 3103a can select spectrum for use by one or more devices within the swarm 3108…”; the “frequency map” is interpreted as “data” uploaded from the permanent device (i.e., base station) to the transient device (i.e., drone leader)).
However, Akdeniz does not explicitly disclose, but Lotter teaches: determining a policy associated with the transient device (Lotter para. [0010], “…allow for permission rules to be set for a mobile communication device …”) and enabling the permanent devices (a “processor” and “hardware-based logic device” of the Cellular Service Provider 16, i.e., Lotter para. [0099], “…Network Data Monitor 200 may be viewed as functioning and implemented in a similar fashion as described for Data Monitoring program tools 11, 13, or 15, but is located within the communications network (e.g., of Cellular Service Provider 16) … Network Data Monitor 200 may represent software run by a logic device (e.g., a processor) of Cellular Service Provider 16 or a hardware-based logic device of Cellular Service Provider 16…”) to access the transient device in accordance with the policy (Lotter para. [0048], “…a Permissions 50 database that lists …the rules to apply to allow, deny, and/or alert of data service activity occurring on the wireless devices being monitored…”; an “allow” is being interpreted as enabling a permanent device to access the transient device regarding a service; for example, a “Record ID 101” row of Lotter’s FIG. 5 Permissions 50 table, having an “Allow – True” set for a “Data Service – Phone”, is interpreted as enabling the Cellular Service Provider 16 to access and provide phone service to a phone “transient device”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Akdeniz’s “policy control function (PCF)” to determine (i.e., set) “a policy associated with the transient device”, as taught by Lotter, because both disclosures are commonly applicable to cellular phones and cellular networks and concern policies. 
Motivation to modify or combine would have been (Lotter para. [0009]) to provide an administrator (a parent, a work supervisor, a security service administrator, or a network administrator) with an ability to monitor and restrict access to presence, utilization, and/or communications of a communication device, e.g., to enhance the combination’s attractiveness and competitiveness in the marketplace.

Per claim 11, such medium/program claim 11 has features/limitations corresponding to the features/limitations of method claim 1, and is therefore rejected with the same Akdeniz/Lotter rationale and motivation set forth above for method claim 1.

Conclusion
The prior art made of record and listed on the attached Form PTO-892 not relied upon is considered pertinent to applicant's disclosure.  For example, some Form PTO-892-listed references include:
Mildh et al. (US20220248495A1) relates to mapping of one or more traffic identifiers to one or more wireless backhaul channels, and mentions duplication removal.
Sienkiewicz et al. (US20200205070A1) relates to a high speed train environment where a network node receives a message indicating that UEs that require service are expected to enter a service area of the network node.
Skarin et al. (US20220124570A1) relates to a a system that uses the position and direction of UEs to predict upcoming migration actions and prepare for them such that latency is reduced.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul J Skwierawski whose telephone number is (571)272-2642. The examiner can normally be reached 7:30am-4:00pm weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisory primary examiner (SPE) Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Paul Skwierawski/
Patent Examiner, Art Unit 2498	


/Jeremy S Duffield/Primary Examiner, Art Unit 2498